Title: John Adams to Abigail Adams, 11 July 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 11. 1776
     
     You seem to be situated in the Place of greatest Tranquility and Security, of any upon the Continent. . . . I may be mistaken in this particular, and an Armament may have invaded your Neighbourhood before now. But We have no Intelligence of any such Design and all that We now know of the Motions, Plans, Operations, and Designs of the Enemy, indicates the Contrary.—It is but just that you should have a little Rest, and take a little Breath.
     I wish I knew whether your Brother and mine have inlisted in the Army, and what Spirit is manifested by our Militia, for marching to New York and Crown Point. . . . The Militia of Maryland, New Jersey, Pensilvania, and the lower Counties, are marching with much Alacrity, and a laudable Zeal, to take Care of Howe and his Army at Staten Island. The Army in New York is in high Spirits, and seems determined to give the Enemy a serious Reception.
     The unprincipled, and unfeeling, and unnatural Inhabitants of Staten Island, are cordially receiving the Enemy, and Deserters say have engaged to take Arms.—They are an ignorant, cowardly, Pack of Scoundrells. Their Numbers are small, and their Spirit less.
     It is some Time, since I received any Letter from you; the Plymouth one was the last. You must write me, every Week by the Post. If it is but a few Lines, it gives me many Spirits.
     
     I design to write to the General Court, requesting a Dismission, or at least a Furlow. I think to propose that they choose four more Members or at least two more, that so We may attend here in Rotation. Two or three or four may be at home at a Time, and the Colony properly represented notwithstanding.—Indeed, while the Congress were employed in political Regulations, forming the Sentiments of the People of the Colonies into some consistent System, extinguishing the Remainders of Authority under the Crown, and gradually erecting and strengthening Governments, under the Authority of the People, turning their Thoughts upon the Principles of Polity and the Forms of Government, framing Constitutions for the Colonies seperately, and a limited and defined Confederacy, for the united Colonies, and in some other Measures, which I do not choose to mention particularly, but which are now determined, or near the Point of Determination, I flattered myself that I might have been of some little Use here. But, now, these Matters will be soon compleated, and very little Business will be to be done here, but what will be either military or Commercial, Branches of Knowledge and Business, for which hundreds of others in our Province, are much better qualified than I am. I shall therefore request my Masters to relieve me.
     I am not a little concerned about my Health which seems to have been providentially preserved to me, much beyond my Expectations. But I begin to feel the disagreable Effects, of unremitting Attention to Business for so long a Time, and a Want of Exercise, and the bracing Quality of my Native Air: so that I have the Utmost Reason to fear an irreparable Injury to my Constitution, if I do not obtain a little Relaxation.
     The Fatigues of War, are much less destructive to Health, than the painfull laborious Attention, to Debates, and to Writing, which drinks up the Spirits and consumes the Strength.—I am &c. 
    